Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/20 and 5/15/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komachi (US 2016/0226146). 
With regard to claim 1 Komachi discloses in Figure 1 an antenna apparatus (10) that comprises a metal plate (20) disposed to have an overlapping portion with the solenoid in a length direction of the solenoid (see para 41); with regard to claim 3 the overlapping portion corresponds to a length of 100%, with regard to claim 4, a slit is formed in the metal plate and the solenoid is parallel to the slit i.e. that is parallel to the metal layer (see para 16, 36); with regard to claim 9, the solenoid is disposed at a position not in contact with the metal plate and maintains shortest distance from the metal plate (see para 58); with regard to claim 11, the metal plate (20) functions as a housing (see para 39); with regard to claim 12, the metal plate comprises non-metal cover (see 21 Figs. 1 and 2; para 40); with regard tom claim 13 antenna includes a solenoid that includes a magnetic material (see para 12; see 21 para 42; Fig. 3) as a core material and a metal wound around core material.
Komachi discloses essential features of the claimed invention except:
With regard to claim 1, the metal cover in a length direction; it would have been obvious to any artisan having working knowledge in the art to position either the metal layer or the solenoid antenna in such a way for the overlapping portion be in a length direction; 
With regard to claim 2, the length corresponds to 50% to 80% of a length of the solenoid antenna; it would have been further obvious to overlap predetermined portion of the metal layer and the solenoid antenna as long as the electromagnetic radiation of the solenoid antenna is not too compromised.  

Allowable Subject Matter
6.	Claims 5-8, 10, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claim 17 is allowed.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2018/0069312), Tomonari (US 2017/0025758) dislose a solenoid type antenna with metal cover. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845